MEMORANDUM **
Carlos Lazo appeals pro se from the district court’s order dismissing his personal injury action filed against the Chumash Casino & Resort Enterprises. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Allen v. Gold Country Casino, 464 F.3d 1044, 1046 (9th Cir.2006), and we affirm.
The district court properly dismissed the action because the defendant was entitled to tribal sovereign immunity. Contrary to Lazo’s contention, the casino did not waive immunity. See id. at 1047 (“Waivers of tribal sovereign immunity may not be implied.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.